          Case 1:20-cr-10126-ADB Document 18 Filed 07/14/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )               20-cr-10126-ADB
                                         )
PHILIP COOKE                             )


          ASSENTED-TO MOTION FOR LEAVE TO EXCEED PAGE LIMIT FOR
                SENTENCING MEMORANDUM FOR PHILIP COOKE
        Defendant Philip Cooke respectfully moves for leave to file a sentencing memorandum with

pages exceeding the limits in the Local Rules, not to exceed 28 pages in total length. As grounds for the

motion, the defendant states that the additional space is needed to fully discuss the Section 3553(a)

factors applicable to his sentencing. The undersigned has conferred with AUSA Seth Kosto who has

assented to this motion.

                                                    Respectfully submitted,

                                                    PHILIP COOKE
                                                    By his attorney,

                                                    /s/ Susan G. Winkler______________
                                                    Susan G. Winkler (BBO No. 530682)
                                                    WINKLER LAW LLC
                                                    120 Holmes St., Suite 313
                                                    Quincy, MA 02171
                                                    617-642-6671
                                                    Winkler.susan@gmail.com


Dated: July 14, 2021
                                   CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically
 to the registered participants as identified on the Notice of Electronic Filing.

                                                   /s/ Susan G. Winkler
                                                   Susan G. Winkler
